  Case: 1:17-cv-00754-TSB Doc #: 117 Filed: 07/30/21 Page: 1 of 3 PAGEID #: 2891




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO

 SARA HAWES, individually, and on behalf of         Case No. 1:17-cv-00754
 all others similarly situated,
                                                    Judge Timothy S. Black
                 Plaintiff,

 v.

 MACY’S WEST STORES, INC.,

                 Defendant.




                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Defendant Macy’s West

Stores, Inc., through undersigned counsel, respectfully moves for entry of summary judgment in

favor of Defendant, and against Plaintiff Sara Hawes, with respect to each of Hawes’ claims.

Pursuant to LR 7.2(a), the grounds for this Motion and authorities relied upon in support thereof

are set forth in an accompanying Memorandum.

       WHEREFORE, Defendant respectfully requests that the Court enter judgment in its favor

with respect to each of Plaintiff’s claims and dismiss those claims with prejudice.
Case: 1:17-cv-00754-TSB Doc #: 117 Filed: 07/30/21 Page: 2 of 3 PAGEID #: 2892




    This the 30th day of July, 2021.


                                       /s/ Beth A. Bryan
                                       Beth A. Bryan (Ohio Reg. 0082076)
                                       TAFT STETTINIUS & HOLLISTER LLP
                                       425 Walnut Street, Suite 1800
                                       Cincinnati, Ohio 45202
                                       Phone: (513) 381-2838
                                       Fax: (513) 381-0205
                                       bryan@taftlaw.com

                                       Jennifer K. Van Zant (pro hac vice)
                                       NC State Bar No. 21280
                                       Andrew L. Rodenbough (pro hac vice)
                                       NC State Bar No. 46364
                                       Ryan C. Fairchild (pro hac vice)
                                       N.C. State Bar No. 47729
                                       BROOKS, PIERCE, MCLENDON,
                                       HUMPHREY & LEONARD, LLP
                                       230 North Elm Street
                                       2000 Renaissance Plaza
                                       Greensboro, NC 27401
                                       Telephone: (336) 373-8850
                                       Facsimile: (336) 378-1001
                                       jvanzant@brookspierce.com
                                       arodenbough@brookspierce.com
                                       rfairchild@brookspierce.com


                                       Attorneys for Defendant
  Case: 1:17-cv-00754-TSB Doc #: 117 Filed: 07/30/21 Page: 3 of 3 PAGEID #: 2893




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed via the Court’s

CM/ECF system, which will send electronic notification to all counsel of record.

       This the 30th day of July, 2021.

                                                    /s/ Beth A. Bryan
                                                    Beth A. Bryan
